Citation Nr: 1818259	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  12-19 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Douglas E. Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1980 to September 1984 and from December 1990 to May 1991, to include service in the Southwest Asia Theater of Operations (Saudi Arabia) during the Persian Gulf War.  The Veteran also had additional service in the Air Force Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a March 2008 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2012, the Veteran testified at a hearing conducted at the RO by a Decision Review Officer.  In January 2013, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge (VLJ). Transcripts of these hearings have been associated with the claims file. 

The case was previously before the Board in July 2014, July 2015, and September 2017 when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The September 2017 remand directed that VA treatment records from March 18, 2016 to present, as well as VistA Imaging records referenced in May 24, 2014 and February 23, 2005 VA treatment records be associated with the claims file.  While the VA treatment records dated between March 2016 and January 2018 are now in the claims file, the VistA Imaging records referenced in May 24, 2014 and February 23, 2005   do not appear to have been associated with the claims file.  On remand, the VistA Imaging records, must be associated with the claims file, as well as updated treatment records.
 
In accordance with the September 2017 remand, an opinion regarding the Veteran's sleep apnea was obtained in January 2018.  However, in rendering the opinion, the physician did not address the treatise evidence regarding the relationship between psychiatric disorders and sleep apnea. Accordingly, an addendum opinion is required.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the VistA Imaging documents referenced in the 
February 23, 2005 and May 24, 2014 VA treatment records and associate them with the claims file. If requested records are not available, the claims file should be annotated to reflect such and the Veteran notified of such. Additionally, obtain updated VA treatment records dating since January 2018. 

2.  After the above development is completed to the   extent possible, return the claims file to a VA examiner who provided the January 10, 2018 medical opinion concerning the claim for sleep apnea. If that examiner       is not available the opinion should be obtained from another qualified examiner.  Following review of the claims file, the clinician should address the medical treatise concerning the relationship between sleep      apnea and psychiatric disorders (VMBS receipt date     June 7, 2017).  The examiner should indicate whether      the information in that treatise changes her opinion that the Veteran's sleep apnea was not caused or aggravated by his service-connected PTSD. The examiner should explain why the treatise information does or does not change her opinion. 

3.  After undertaking the development above, the claim should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran and his representative should  be furnished a supplemental statement of the case and an appropriate period to respond thereto before the case is returned to the Board, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


